Citation Nr: 1242609	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-34 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to June 1956, and died in January 1992.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  The Board has not only reviewed the physical claims file, but also the file on Virtual VA, to ensure a total review of the available evidence. 


FINDING OF FACT

The appellant's income exceeds the maximum countable income for death pension. 


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 1541, 1543 (West 2002); 38 C.F.R. §§ 3.23, 3.158, 3.271, 3.272 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In accordance with 
38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.    

Nonetheless, the United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a matter, the duty to notify and assist can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  Indeed, that is the case here, although the Board notes that adequate notice was provided, sufficient evidence was developed in this appeal, and no further development is required.

Legal Criteria for Nonservice-connected Death Pension

Death pension benefits are generally available for surviving spouses, as a result of the veteran's nonservice-connected death.  See 38 U.S.C.A. § 1541(a) (West 2002).  An appellant is entitled to these benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 
38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. 
§ 3.271.  In determining annual income, all payments of any kind or from any source including salary, retirement or annuity payments, or similar income, which has been waived, shall be included except for listed exclusions.  See 38 U.S.C.A. 
§ 1503(a); see also 38 C.F.R. § 3.271(a).  

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid in excess of 5 percent of the maximum annual rate of improved pension.  Income from SSA disability benefits is not specifically excluded under 38 C.F.R. 
§ 3.272; therefore, income from SSA disability benefits is included as countable income. 

Regulations also provide for a hardship exclusion of a child's income.  "Hardship" shall be held to exist when annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income plus VA pension entitlement.  Expenses necessary for reasonable family maintenance include expenses for basic necessities (such as food, clothing, shelter, etc.) and other expenses, determined on a case-by- case basis, which are necessary to support a reasonable quality of life.  See 38 C.F.R. § 3.23(d)(6).

When hardship is established under the provisions of 38 C.F.R. section 3.23(d)(6) there shall be excluded from the available income of a child an amount equal to the amount by which annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income plus VA pension entitlement computed without consideration of this exclusion. The amount of this exclusion shall not exceed the available income of the child, and annual expenses necessary for reasonable family maintenance shall not include any expenses that were considered in determining the available income of the child or the countable annual income of the surviving spouse.  See 38 C.F.R. § 3.272(m).

The maximum annual rate of improved death pension benefits shall be the amount specified, and as increased from time to time, under 38 U.S.C.A. § 5312.  See 
38 U.S.C.A. § 1541(b) (West 2002); 38 C.F.R. § 3.23(a)(5) (2012).  The rates of death pension benefits are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations. 38 C.F.R. § 3.21.  

Analysis of Nonservice-connected Death Pension

The appellant is the surviving spouse of a veteran who had qualifying wartime service; as such, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  The appellant is the deceased Veteran's surviving spouse.  She has one child, who is disabled and who lives with her.  The appellant receives Social Security payments for herself and for her child.  

The Veteran died in January 1992.  The appellant filed her claim of entitlement to death pension benefits in January 2009.  The appellant failed to include her son's income.

In 2009 and 2010, the appellant received Social Security benefits in the amount of $752 monthly, and a pension in the amount of $87.05.  Her son also received Social Security benefits in the amount $752 monthly; this creates a yearly income of $19,092.  This exceeded the maximum applicable income limitation of $10,385 for a surviving spouse with one child, effective December 1, 2008.  The RO asked the appellant to provide proof of unreimbursed medical expenses, but none were provided for 2009.  In 2010, the appellant had unreimbursed medical expenses of $2,176.  Medical expenses in excess of 5 percent of the maximum annual pension rate are excluded; this amount is $1,656.  Thus, the appellant's countable income is $17,436.

In March 2011, the RO asked the appellant to submit a completed Applications for Exclusion of Child's Income (VA Form 21-0571) and Improved Pension Eligibility Verification Report (Surviving Spouse with Children)), but the record does not reflect that she submitted the completed forms.  Instead, the appellant submitted a VA Form 21-0518 (Improved Pension Eligibility Verification Report (Surviving Spouses with No Children)), wherein she again failed to report her son's Social Security income.  Thus, any change in her income from the time of her January 2009 formal claim for death pension could not be considered.

The appellant essentially recognizes that her family income is excessive for entitlement to improved pension benefits; however, she contends that her son's Social Security income should not be considered as countable income because it is not readily available for her use.  She maintains that all of her son's Social Security income is used for her son's support and maintenance.  Indeed, the appellant, in a July 2011 letter, stated that she filled out the form to disallow her son's income in a prior, disallowed 2005 claim.  Thus, it appears that she understands that she needs to submit a request to disallow her son's income, but for whatever reason has not done so in connection with her current claim.  The duty to assist is not a one-way street; if a claimant wishes help in developing his or her claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As indicated above, the child's income from SSA benefits can be readily applied to meet expenses necessary for reasonable family maintenance.  There is no indication by the appellant that her son's income is not being used to meet family expenses here, and the Board finds that all of a child's income is reasonably available to or for the surviving spouse. 38 C.F.R. § 3.23(d)(6).   
 
The appellant has not contended that her claim should be considered under the hardship exclusion, nor has she provided any evidence indicating that such an exclusion is applicable in this case.  See 38 C.F.R. § 3.272(m).  

The Board notes that the maximum allowable rates for a surviving spouse with one child increases every year.  If the appellant's income decreases or her expenses, particularly her unreimbursed medical expenses, increase, she may reapply for improved pension benefits.  Based on the undisputed evidence of record, the appellant's income is above the maximum allowable for death pension purposes.  She did not respond to the RO's request to provide additional income concerning her income and net worth, including a request for documentation to exclude her son's income.  Because the undisputed facts show that the appellant's income exceeds the maximum countable income for death pension, the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that where the law is dispositive, the claim must be denied due to a lack of legal merit).  


ORDER

Entitlement to nonservice-connected death pension benefits is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


